DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of the Species A (claims 8-10, 24-26, and 36) with generic claims 1-7, 12-23, 28-35, and 38-40 in the reply filed on July 29, 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all currently pending claims would not pose an undue burden on the Examiner.  This is found to be persuasive because the primary reference of Bhusan (and other pertinent arts of record) contain both species delineated by Examiner.
The requirement is still deemed improper and has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Each of the claims has been analyzed to determine whether it is directed to any judicial exceptions.
Step 2A, Prong 1
Each of the claims recites steps or instructions for ascertaining and processing data to measure a blood pressure of a mammal subject, which is grouped as a mental process under the 2019 PEG.  Accordingly, each of the claims recites an abstract idea.
Specifically, independent claim 1 (and similarly, claims 16, 17, and 30, 31) recites:
a first sensor system and a second sensor system that are time-synchronized to each other and spatially separated by a pulse arrival distance L, wherein the first sensor system is attached to a first position of the mammal subject for detecting a first signal, the second sensor system attached to a second position of the mammal subject for detecting a second signal, the second position is more distal or proximal to a heart of the mammal subject than the first position, and the pulse arrival distance L is defined by the first and second positions (additional element);
a microcontroller unit (MCU) adapted in wireless communication with the first sensor system and the second sensor system (additional element);
receive output signals of the first sensor system and the second sensor system (data gathering);
process the output signals to determine a pulse arrival time (PAT) as a time delay                     
                        Δ
                        t
                    
                 between detection of the first signal and detection of the second signal; determine a pulse wave velocity (PWV) based on the PAT and the pulse arrival distance L, wherein                     
                        P
                        W
                        V
                        =
                        
                            
                                L
                            
                            
                                Δ
                                t
                            
                        
                    
                ; determine the blood pressure P of the mammal subject from the PWV wherein P is a parabolic function of the PWV (data gathering, evaluation or judgment).
As indicated above, the independent claims recite at least one step or instruction grouped as a mental process or a certain method of organizing human activity under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  While at least claim 1 recites a “microcontroller unit (MCU),” the claims encompass processes which can be performed in the mind or by pen and paper practice.  For example, each recitation of receiving data from specific sensors is a recitation of mere data gathering, whereby obtaining such data may be performed via mere observation from the output of requisite sensors.  Furthermore, the steps of extracting specific features such as PAT, PWV, and time delay from such data since the steps to determine such features do not contain limitations which would cause such steps to be too complex to perform in the mind or by pen and paper practice.  For example, such limitations encompass a person observing the processed/graphed signals of first and second sensors (wherein such processing is insignificant extra-solution activity), observe differences in the patterns of such graphed output, and derive features through comparison of the shapes of such graphs.
The dependent claims merely include limitations that either further define the abstract idea and amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.  
Step 2A, Prong 2
The above-identified abstract idea in the independent claims (and dependent claims thereof) is not integrated into a practical application under 2019 PEG because the additional elements, either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional element of a first sensor system and a second sensor system, and a microprocessor are generically recited computer elements which does not improve the functioning of a computer, or any other technology or technical field.  Furthermore, such additional elements do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed invention merely implements the above-identified abstract idea (e.g., mental process) using rules (e.g., computer instructions) executed by a computer (e.g., a processor, as recited in independent claim 13).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified is not integrated into a practical application under the 2019 PEG.
Accordingly, the claims are each directed to an abstract idea under 2019 PEG. 
Step 2B
None of the claims include additional elements that, when viewed as a whole, are sufficient to amount to significantly more than the abstract idea.
The independent claims recite receiving data via the use of a microcontroller in communication with first and second sensor systems.  Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mental process, and thus, do not add a meaningful limitation to the invention as it would be routinely used by those of ordinary skill in the art in order to apply the mental process.  Per Applicant’s specification (and as generally known in the art), Applicant describes that pulse wave velocity (PWV) measurements require multiple sensor elements placed at differing locations, such as the carotid and femoral arteries (Page 15).  In addition, the use of such distributed sensor systems are known from:
Bhusan et al. (US 20170347894 A1) (hereinafter – Bhusan):
Fig 1: multi-sensor Biostrip; Fig. 4: two Biostrip configuration for measuring features such as PWV, PTT, etc.;
Fung et al. (2004). Continuous noninvasive blood pressure measurement by pulse transit time. Conference proceedings : ... Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE Engineering in Medicine and Biology Society. Conference. 1. 738-41. 10.1109/IEMBS.2004.1403264 (hereinafter – Fung):
Page 1, Introduction: “It is commonly accepted that PTT is correlated with BP [1] and a number of commercial BP monitors use PTT to infer BP… The paper also includes a method for computing PTT from the ECG and plethysmogram (PPG)”
Zhou et al. (US 20080221461 A1) (hereinafter – Zhou):
Figs. 1-3B, Fig. 10: combined ECG and PPG systems to determine PWV, PTT, etc.; Paragraph 0006: typical PTT detection utilizes ECG and pulse oximetry monitors mounted at differing locations
Accordingly, it is clear from the claims themselves and the specification that these limitations require no improved computer resources and merely utilize already available computers and sensors commonly used for the claimed purpose with their already available basic functions to use as tools in executing the claimed process.
Dependent claims 2-5, 18-21, and 32-35 recite merely recite additional limitations pertaining to either the data gathered or the additional extra-solution activity in performing the mental process.
Dependent claims 6, 7, 22, and 23 recite structures which appear well-understood, routine, and conventional for skin-mounted flexible sensors, known from Applicant’s disclosed documents:
Liu, Y., Tian, L., Raj, M.S. et al. Intraoperative monitoring of neuromuscular function with soft, skin-mounted wireless devices. npj Digital Med 1, 19 (2018). (hereinafter – Liu) (disclosed by Applicant):
Fig. 1: stretchable, flexible interconnects in zig-zag or serpentine fashion on skin-mounted sensor.
Jang KI, et al. (2017) Self-assembled three dimensional network designs for soft electronics. Nat Commun 8:15894 (hereinafter -- Jang) (disclosed by Applicant): 
Figs. 1-3: same features as above
Li H, et al. (2017) Epidermal inorganic optoelectronics for blood oxygen measurement. Adv Healthc Mater,6:1601013 (disclosed by Applicant):
Figs. 1-4: same features as above
Dependent claims 8-10, 24-26, and 36 recite sensors and features thereof typically used in estimation of PWV, well-known from arts recited in Bhusan and Zhou:
Bhusan: 
dual ECG and PPG systems within a single sensor footprint (Figs. 2-3)
Zhou:
Fig. 3B: optical sensor array 80 and dual-electrode array 70A, 70B
Shemesh et al. (US 20170020399 A1) (hereinafter – Shemesh):
Fig. 8A: at least two ECG sensor pads
Dependent claims 11, 27, and 37 recite the use of an inertial motion sensor or an accelerometer to be used as the first sensor system as opposed to an ECG sensor.  Such a feature is known from:
Bhusan:
Fig. 1: accelerometer 102; Paragraph 0047: heart beat measured from an accelerometer; Paragraph 0072-0073: accelerometer used to calculate time delay for PWV, PTT, etc…)
Huijbregts et al. (US 20190343407 A1) (hereinafter – Huijbregts):
Paragraphs 0088, 0137: PWV, PAT, PTT, can be determined from the R-peak of an ECG signal and a pulse detected by PPG or accelerometer at the finger
 Shemesh:
Paragraphs 0021, 0066-0067, 0109: same features as above.
	Dependent claims 12-15, 28, 29, 38-40 merely recite additional limitations pertaining to the data gathered, extra-solution activity, or generic computer functions.
The above additional claim elements are reasonably construed as a generic computing device and extra-solution activity or well-known, understood, and routine elements.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  
The recitation of the above-identified additional limitations in the claims amount to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
For at least the above reasons, the claims are directed to applying an abstract idea on generic computer components without (i) improving the performance of the computer itself, or (ii) providing a technical solution to a problem in a technical field.  In other words, none of the claims provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in the independent claims do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment (home sleep tests).  That is, neither the generic computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity or are well-understood, routine, and conventional components in the art.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional components in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, the claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself, or (ii) provide a technical solution to a problem in a technical field.
Therefore, none of the claims amounts to significantly more than the abstract idea itself. 
Accordingly, the claims are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-21, and 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over:
Bhusan et al. (US 20170347894 A1) (hereinafter – Bhusan)
Fung et al. (2004). Continuous noninvasive blood pressure measurement by pulse transit time. Conference proceedings : ... Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE Engineering in Medicine and Biology Society. Conference. 1. 738-41. 10.1109/IEMBS.2004.1403264. (hereinafter – Fung).
Re. Claims 1, 16, 17, 30, and 31, 40: Bhusan teaches an apparatus for non-invasively measuring a blood pressure of a mammal subject (Title; Abstract), comprising:
a first sensor system and a second sensor system that are time-synchronized to each other and spatially separated by a pulse arrival distance L, wherein the first sensor system is attached to a first position of the mammal subject for detecting a first signal, the second sensor system attached to a second position of the mammal subject for detecting a second signal, the second position is more distal or proximal to a heart of the mammal subject than the first position, and the pulse arrival distance L is defined by the first and second positions (Paragraphs 0047-0048, 0075, 0076: PPG and ECG signals used to derive PTT and/or PAT, and PWV)
a microcontroller unit (MCU) adapted in wireless communication with the first sensor system and the second sensor system, and configured to:
receive output signals of the first sensor system and the second sensor system (Fig: 4: smartwatch/smartphone, i.e., implicitly comprising an MCU, in wireless communication with PPG and ECG measurements; alternatively or additionally: Paragraph 0045: each Biostrip contains a microprocessor to collect data, send/receive data; Paragraphs 0070, 0072: using two Biostrips (devices containing both ECG and PPG sensors) may communicate with each other to determine PWV and related values);
process the output signals to determine a pulse arrival time (PAT) as a time delay Δt between detection of the first signal and detection of the second signal; determine a pulse wave velocity (PWV) based on the PAT and the pulse arrival distance L, wherein PWV=L/Δt (Paragraph 0047-0048, 0075, 0076: estimation of PTT, i.e., PAT and pulse wave velocity based on distance separating PPG and ECG sensors). 
While Bhusan teaches a variety of linear, quadratic, or logarithmic equations for determining blood pressure from combined value of various parameters including PWV (Paragraphs 0049-0068), Bhusan does not teach determination of blood pressure from PWV using a parabolic function of PWV.
Fung teaches analogous art in the technology of non-invasive blood pressure monitoring (Title).  Fung further teaches determining the blood pressure P of the mammal subject from the PWV wherein P is a parabolic function of the PWV (Page 739, equation (5): equation relating blood pressure as a parabolic function of inverse of pulse transit time (PTT); Page 738, equations (3)-(4): the inverse of PTT is equivalent to pulse wave velocity).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the method of blood pressure calculation of Fung for the method of blood pressure calculation of Bhusan.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claims 16 and 17 (and analogously, claims 30 and 31), since each claim recites limitations of claim 1 but merely in independent-dependent claim form, the citations of claim 1 encompass those of claims 16 and 17 (and analogously, 30 and 31).
Regarding claim 40, Bhusan teaches at least one MCU to perform the execution of an application running on a computing device connected to a web server or cloud, which then teaches the method of at least claim 30 (Abstract).
	Re. Claims 2, 18, and 32: Bhusan in view of Fung teach the invention according to claims 1, 16, and 31.  Fung further teaches the invention wherein 
                
                    P
                    =
                    α
                    P
                    W
                    
                        
                            V
                        
                        
                            2
                        
                    
                    +
                    β
                    ,
                
            
and                         
                            α
                        
                     and                         
                            β
                        
                     are empirically determined constants depending on artery geometry and artery material properties of the mammal subject (Page 739, equations (4)-(5); see derivation of claims 3, 19, and 33; Page 738, Introduction: model assumes laminar blood flow through a rigid pipe; artery geometry would necessarily be different for individuals of differing heights; definitions of constants A and B are found on Page 739 and 740, wherein Page 739 implies A and B as empirical values).
	Re. Claims 3, 19, and 33: Bhusan in view of Fung teach the invention according to claims 2, 18, and 32.  Applicant’s specific variables of                         
                            α
                        
                     and                         
                            β
                        
                     are merely algorithmic manipulations of variables which can be found in Fung’s equation (4).  Since the term                         
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    P
                                    T
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is equivalent to                         
                            P
                            W
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                    , the remaining terms possess units which are equivalent to those required by Applicant’s constants of                         
                            α
                        
                     and                         
                            β
                        
                    :
                
                    Δ
                    B
                    P
                    =
                    
                        
                            1
                        
                        
                            2
                        
                    
                    ρ
                    
                        
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                        
                            P
                            T
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    ρ
                    g
                    h
                
            
                
                    Δ
                    B
                    P
                    =
                    
                        
                            1
                        
                        
                            2
                        
                    
                    ρ
                    P
                    W
                    
                        
                            V
                        
                        
                            2
                        
                    
                    +
                    ρ
                    g
                    h
                     
                
            
The terms                         
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            ρ
                        
                     and                         
                            ρ
                            g
                            h
                        
                     are analogous to Applicant’s                         
                            α
                        
                     and                         
                            β
                        
                    .  
For                         
                            α
                        
                    , the units of                         
                            k
                            P
                            a
                            *
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     can be reduced to                         
                            
                                
                                    k
                                    g
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    , which is a density equivalent to units of the                         
                            ρ
                        
                     term of Fung’s equation (4).  
For                         
                            β
                        
                    , the units of                         
                            k
                            P
                            a
                        
                     can be reduced to                         
                            
                                
                                    k
                                    g
                                
                                
                                    m
                                    *
                                    
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , which is equivalent to units of the                         
                            ρ
                            g
                            h
                        
                     term of Fung’s equation (4).  
Regarding the specific ranges:
Applicant’s Specification states that the claimed “blood pressure range between 5kPa and 20kPa” are within the range of human blood pressure (Page 9).  It would have been obvious to one of ordinary skill in the art at the filing date of the invention to arrive at the ranges claimed for Applicant’s variables since not only does Fung teach essentially the same variables (see derivations above), Fung and Applicant recite that these variables are empirically determined, thus necessarily requiring a degree of experimentation and optimization of such variables within the range of human blood pressures to arrive at parameter ranges necessary for a useful model.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable; in this case, the parameters                         
                            α
                        
                     and                         
                            β
                        
                     are implicitly described by Fung and achieve the recognized result of producing a functional blood pressure model essentially analogous to that of Applicant’s.  Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Re. Claims 4, 20, and 34: Bhusan in view of Fung teach the invention according to claims 1, 16, and 30.  Bhusan further teaches the invention wherein the MCU is further configured to transmit the determined blood pressure to at least one of a patient database, a cloud server, and a mobile device (Fig. 4: transmission between smartphone/smartwatch (or alternatively or additionally, each MCU within Biostrip devices located on user) and cloud storage and caregiver viewing data on computing device as described in Paragraphs 0090-0092).
Re. Claims 5, 21, and 35: Bhusan in view of Fung teach the invention according to claims 1, 16, and 30.  Bhusan further teaches the invention wherein the MCU is further configured to generate an alarm when the determined blood pressure is out of a pre-defined range, and notify a practitioner or caregiver of the alarm (Paragraph 0019: automated alerts when abnormal blood pressure is detected and notification of a third party). 
Re. Claims 8, 24, and 36: Bhusan in view of Fung teach the invention according to claims 1, 16, and 30.  Bhusan further teaches the invention wherein the first sensor system is an electrocardiography (ECG) sensor system, and the second sensor system is a photoplethysmography (PPG) sensor system(Fig. 1: EXG 101 (combined ECG, EEG, EMG) sensor and PPG 103; Paragraphs 0070-0075: Biostrip systems mounted on user with one measuring ECG and another measuring PPG to determine PTT, PWV, etc…).
Re. Claims 9 and 25: Bhusan in view of Fung teach the invention according to claims 8 and 24.  Bhusan further teaches the invention wherein the sensor member of the first sensor system comprises at least two ECG electrodes spatially separated from each other by an electrode distance (Paragraph 0039: two or more electrodes used to measure ECG, EEG, or EMG in EXG system; Fig. 3: circular electrodes 111, one indicated).
Re. Claims 10 and 26: Bhusan in view of Fung teach the invention according to claims 8 and 24.  Bhusan further teaches the invention wherein the sensor member of the second sensor system comprises a photoplethysmogram (PPG) sensor comprising an optical source and an optical detector located within a sensor footprint (Fig. 3: PPG sensor 112 within “sensor footprint”).
Re. Claims 11, 27, and 37: Bhusan in view of Fung teach the invention according to claims 1, 16, and 30.  Bhusan further teaches the invention wherein the first sensor system is an inertial motion sensor system or an accelerometer system (Fig. 1: accelerometer 102; Paragraph 0047: heart beat measured from an accelerometer; Paragraph 0072-0073: accelerometer used to calculate time delay for PWV, PTT, etc.…).
Re. Claims 12, 28, and 38: Bhusan in view of Fung teach the invention according to claims 1, 16, and 30.  Bhusan further teaches the invention wherein the first position is at a torso region of the mammal subject, and the second position is at an extremity region of the mammal subject (Fig. 4: Biostrip on sternum for measuring ECG, Biostrip on wrist for measuring PPG; Paragraphs 0070-0071; Claims 10-11, 20).
Re. Claims 13: Bhusan in view of Fung teach the invention according to claim 1.  Bhusan further teaches the invention being used for continuously measuring the blood pressure of the mammal subject for a time period (Abstract).
Re. Claims 14, 29, and 39: Bhusan in view of Fung teach the invention according to claims 1, 16, and 30.  Bhusan further teaches the invention wherein each system is in wireless communication with the MCU via a near field communication (NFC) protocol, or Bluetooth protocol (Fig. 1: each Biostrip contains a BLE (Bluetooth low energy) antenna 107 to communicate with other Biostrips; alternatively or additionally, Fig. 4: each BLE of the device is in communication with the microcontroller of the smartphone/smartwatch).
Re. Claim 15: Bhusan in view of Fung teach the invention according to claim 1.  Bhusan further teaches the invention wherein the mammal subject is a human subject or a non- human subject (Fig. 4: human subject).

Claims 6, 7, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over:
Bhusan et al. (US 20170347894 A1) (hereinafter – Bhusan)
Fung et al. (2004). Continuous noninvasive blood pressure measurement by pulse transit time. Conference proceedings : ... Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE Engineering in Medicine and Biology Society. Conference. 1. 738-41. 10.1109/IEMBS.2004.1403264. (hereinafter – Fung)
Liu et al. Intraoperative monitoring of neuromuscular function with soft, skin-mounted wireless devices. npj Digital Med 1, 19 (2018). https://doi.org/10.1038/s41746-018-0023-7. (hereinafter – Liu) (disclosed by Applicant).
Re. Claims 6, 7, 22, and 23: Bhusan in view of Fung teach the invention according to claims 1 and 16.  Bhusan teaches the use of sensors mounted on three hard printed circuit boards (PCB’s) connected by two flexible PCB’s, but does not teach interconnects which are stretchable.  Furthermore, although Bhusan teaches a device body which is flexible and surrounding electronic components, Bhusan does not explicitly teach an elastomeric encapsulation layer surrounding device components.
Liu teaches analogous art in the technology of body-worn wireless devices (Title; Abstract).  Liu further teaches the invention comprising 
a plurality of flexible and stretchable interconnects electrically connected to different electronic components (Fig. 1: particularly, “stretchable interconnects”), and
an elastomeric encapsulation layer at least partially surrounding the electronic components and the flexible and stretchable interconnects to form a tissue-facing surface attached to the mammal subject and an environment-facing surface (Fig. 1: elastomeric substrate; Fig. 2: one side facing tissue, the other side facing environment).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bhusan in view of Fung to incorporate specifically flexible and stretchable interconnects as well as an elastomeric encapsulation layer as taught by Liu, the motivation being that such structures allow for the sensor to better conform to various portions of the body to better enable acquisition of high quality signals even on curvilinear portions of the body (Pages 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shemesh et al. (US 20170020399 A1)
Huijbregts et al. (US 20190343407 A1)
Zhou et al. (US 20080221461 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791